Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record cited by the Applicant and by the Examiner, fairly fails to teach or suggest the following:
  
A method of a first base station in a wireless communication system, the method comprising (inter alias):
 delivering, from a centralized unit-control plane (CU-CP) to a centralized unit-user plane (CU-UP), a first message for a bearer context modification request during a handover procedure, the first message including information on an early forwarding count request; delivering, from the CU-UP to the CU-CP, a second message for a bearer context modification response, the second message including information on a first downlink (DL) count; and transmitting, from the CU-CP to a second base station, a third message including the information on the first DL count.  As indicated in independent claim 1.
Taking claim 1 as a whole, none of the prior art discloses the above highlighted limitations.
Independent claim 8 is directed to similar steps as in claim 1, and allowed for similar reasons.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/18/2021